Title: From Alexander Hamilton to Oliver Wolcott, Junior, 30 June 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


Dr Sir
New York June 30, 1795
Doctor Livingston sometime since left with me a bundle of vouchers relating to the questions between Phil Livingstons estate & the public. There was among other things a little Register or book with a marble cover doubled up. I do not find it among my papers & if my memory does not deceive me it was sent on breaking up at Philadelphia to one of the Offices of the Treasury. Mr. Jones may know something of it. It is interesting to the estate. Pray let a careful search be made & when found let it be forwarded by a careful hand to me.
Yrs

A Hamilton

P.S.
I find the non publication of the Treaty is working as I expected that is giving much scope to misrepresentation & misapprehension. The Senate, I am informed by several members, did not take any step towards publication because they thought it the affair of the President to do as he thought fit.

